      Case 1:20-cv-07195-ALC-BCM Document 41 Filed 08/20/21 Page 1 of 2




                                       Jeffrey A. Rothman
                                          Attorney at Law
                                      305 Broadway, Suite 100
                                       New York, NY 10007
                            Tel.: (212) 227-2980; Cell: (516) 455-6873
                                        Fax: (212) 591-6343
                                    rothman.jeffrey@gmail.com

                                                       August 19, 2021

By ECF To:                                                                                           8/20/21
The Honorable Barbara Moses
United States Magistrate Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Jade Perdomo v. City of New York, et al., 20 Civ. 7195 (ALC) (BCM)

Dear Judge Moses:

       I am counsel for Plaintiff in the above-captioned action. I write, with opposing counsel’s
consent, to respectfully request that the deadline to amend and to join new parties be extended by
an additional three weeks, from the current deadline of tomorrow (August 20, 2021), to
September 10, 2021. Your Honor set the initial deadline in the May 6, 2021 Initial Case
Management Order (docket # 36), and there has been one prior extension (Order of July 30,
2021, at docket # 39)

         Opposing counsel and I have been discussing back and forth whether or not Defendants
would consent to Plaintiff’s proposed Second Amended Complaint, and have exchanged edits of
same as part of those discussions, as recently as yesterday evening EST. As of now, Defendants
still will not consent to its filing, but those discussions and exchanges continue, and it is possible
that Defendants may still consent to its filing, which would avoid unnecessary motion practice.
The proposed amendment seeks to add one additional Defendant, a Detective Rodney (who, at
the time of the incident, was a Police Officer named O’Sullivan), in relation to Plaintiff’s
excessively tight handcuffing claims, and adds the full name of Defendant Lee, and makes some
minimal further factual allegations concerning the tight handcuffing claims and the interrogation
claims, and articulates a claim under the NY Family Court Act concerning the interrogation of
Plaintiff, who was 15 years old at the time of the incident.

       The requested extension would allow opposing counsel and I to continue our discussions
concerning whether Defendants will consent to the amendment (thus avoiding the need for
unnecessary motion practice), and will also allow me the time to prepare the motion papers if
they will not. I am, additionally, on an extended vacation with my family until September 2nd.
While I am able to prepare and file a motion to amend in this case while I am away, I am also
      Case 1:20-cv-07195-ALC-BCM Document 41 Filed 08/20/21 Page 2 of 2




working in close quarters with my young daughter present, which renders such difficult, and I
would also appreciate the extra time to file any needed motion so that I can attend to this matter
upon my return, and have it not cut into my time away with my family.

       I thank the Court for its consideration in this matter.

                                                      Respectfully submitted,

                                                                 /S/

                                                      Jeffrey A. Rothman
                                                      Counsel for Plaintiff


  Application GRANTED. SO ORDERED.


  __________________
  Barbara Moses
  United States Magistrate Judge
  August 20, 2021




                                                 2
